                                         Case 4:19-cv-08162-YGR Document 108 Filed 09/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CYRUS SANAI,                                        Case No. 19-cv-08162-YGR (JD)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE MOTION FOR LEAVE
                                                  v.                                         AND MOTION FOR RELIEF
                                   9

                                  10     ALEX KOZINSKI, et al.,                              Re: Dkt. Nos. 101, 98
                                                        Defendants.
                                  11

                                  12          Plaintiff Sanai’s request for leave to file a motion for relief is granted. Dkt. No. 101. For
Northern District of California
 United States District Court




                                  13   the sake of efficiency, the motion for relief, Dkt. No. 98, is deemed filed. The parties’ familiarity

                                  14   with the record is assumed, and relief from the orders on recusal, Dkt. Nos. 89, 96, is denied.

                                  15          The Northern District of California’s Civil Local Rule 7-9 governs motions for

                                  16   reconsideration proposed for filing “[b]efore the entry of a judgment adjudicating all of the claims

                                  17   and the rights and liabilities of all the parties in a case.” Civil L.R. 7-9(a). The rule provides

                                  18   guidance because Sanai is challenging the Court’s conclusions on recusal, and there will be no

                                  19   final “judgment” on that issue.

                                  20          In any event, irrespective of any technical niceties, the same factors that foreclosed Sanai’s

                                  21   prior motion, Dkt. No. 95, warrant denial of this one. Sanai’s belief that the Court “lied about

                                  22   what Cheney, [541 U.S. 913], actually holds,” Dkt. No. 98 at 19, speaks more to his personal

                                  23   reaction to the denial of recusal than anything else. A simple dissatisfaction with the Court’s

                                  24   conclusions is no basis for reconsideration or similar relief. See Dkt. No. 89 at 7 (quoting Liteky v.

                                  25   United States, 510 U.S. 540, 555 (1994)).

                                  26          Sanai’s complaint that the Court “purported to decide a motion to disqualify him that had

                                  27   not been filed (and still has not),” Dkt. No. 98 at 19, reflects a misunderstanding of the recusal

                                  28   order. The Court expressly stated that “Sanai hints, without clearly stating, that I should recuse
                                         Case 4:19-cv-08162-YGR Document 108 Filed 09/07/21 Page 2 of 3




                                   1   myself under 28 U.S.C. § 455 from deciding the motion against Judge Gonzalez Rogers.

                                   2   Assuming that he has made this request, it is denied.” Dkt. No. 89 at 2. Sanai’s misreading of the

                                   3   order is not a basis for relief under Federal Rule of Civil Procedure 60(b)(1) or any other standard.

                                   4          The requirement that Sanai seek approval before making further filings about recusal, Dkt.

                                   5   No. 96, was warranted by his record of filing repetitive motions that rehash claims and arguments,

                                   6   including those that have been put to rest by the Court’s rulings. The order embodies “Rule 1’s

                                   7   paramount command: the just, speedy, and inexpensive resolution of disputes.” Dietz v. Bouldin,

                                   8   136 S.Ct. 1885, 1891 (2016). The Court “possesses inherent powers that are ‘governed not by rule

                                   9   or statute but by the control necessarily vested in courts to manage their own affairs so as to

                                  10   achieve the orderly and expeditious disposition of cases,’” and a district court may exercise that

                                  11   power so long as it is “a reasonable response to a specific problem” and the exercise does not

                                  12   “contradict any express rule or statute.” Id. at 1891-92 (citations omitted).
Northern District of California
 United States District Court




                                  13          These requirements have been amply satisfied here. The prior approval order was

                                  14   narrowly tailored to the recusal claim and Sanai’s refusal to accept the Court’s determinations.

                                  15   Sanai continues to enjoy the privileges of being an ECF filer. His access to the courts has not

                                  16   been restricted in any way. No rule or statute has been trammeled.

                                  17          Sanai’s suggestion that he was robbed of the “right” to file a reply brief because the Court

                                  18   decided “the motion the day before Plaintiff was required to file his reply in support of his motion

                                  19   for discovery,” Dkt. No. 101 at 5, is of no moment. There is no absolute right to file a reply. See

                                  20   NLRB v. Eclipse Lumber Co., 199 F.2d 684, 686 (9th Cir. 1952) (“The Company claims that it is a

                                  21   denial of due process not to give a mandatory right to file a reply brief. We know of no such

                                  22   requirement.”); City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 888

                                  23   (9th Cir. 2001) (“even if Kaiser had been prevented from filing an additional brief in response to

                                  24   BayKeeper’s [opposition] memorandum, Kaiser cites no authority suggesting that this would

                                  25   constitute reversible error. In fact, the only case law from this circuit addressing this issue

                                  26   supports a contrary conclusion.”) (citing NLRB, supra). In addition, Sanai has not demonstrated

                                  27   that he was denied a fair opportunity to present his claims or concerns, which is all the more true

                                  28   in that a reply brief may not raise new matters, and a “district court need not consider arguments
                                                                                          2
                                         Case 4:19-cv-08162-YGR Document 108 Filed 09/07/21 Page 3 of 3




                                   1   raised for the first time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)

                                   2   (citation omitted).

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 7, 2021

                                   5

                                   6
                                                                                                    JAMES DONATO
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
